Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 
 	The claims submitted on 8/8/19 are not compliant.  They do not have status identifiers or markup.  Furthermore, the submission is not signed.  All submissions to the office must be signed. In particular, claims 1-4 were presented on 8/8/19 however different claims 1-2 were presented on 7/11/19.
See MPEP 714:  C. Amendments to the Claims
Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application.
Example of listing of claims:
Claims 1-5 (canceled)
Claim 6 (withdrawn): A process for molding a bucket.
Claim 7 (previously presented): A bucket with a handle.
Claim 8 (currently amended): A bucket with a blue handle.
Claim 9 (withdrawn): The process for molding a bucket of claim 6 using molten plastic material.
Claim 10 (original): The bucket of claim 8 with a wooden handle.
Claim 11 (canceled)
Claim 12 (previously presented): A bucket having a circumferential upper lip.
Claim 13 (not entered)
Claim 14 (new): A bucket with plastic sides and bottom.


Priority
This application makes reference to or appears to claim subject matter disclosed in Provisional Application No. 62/774,267 filed 12/7/18.  If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c) or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications. 
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78. This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c) and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e), 120, 121, 365(c) and 386(c). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS with the reference. See MPEP § 211.02.
Examiner Note/Comment: Applicant has not made a proper benefit claim to their provisional application and therefore does not receive the benefit of priority to the earlier filed provisional application.  Furthermore, since we are now later than four months from the actual filing date of the application or sixteen months from the filing date of the prior application, applicant must now perform the underlined actions above if they wish to receive the benefit of the provisional application filing date.  The application data sheet can be found here: http://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012.  Please review the instructions to determine the requirements for properly amending the application data sheet. Additional information on petitioning to accept an unintentionally delayed domestic benefit claim can be found here: http://www.uspto.gov/patents-application-process/petitions/13-unintentionally-delayed-domestic-benefit-claims.


Antecedent Basis
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically 

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Obviously Informal Case
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. This case is considered to be Obviously Informal (see MPEP 702.01). The examiner has attempted to point out the points of informalities in the application and claims but the burden is on the applicant to revise the application to render it in proper form for a complete examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
Specifically, it appear refers to “this process” which is indefinite as Applicant has not claimed any process, what process?  It is indefinite what “desired set points” includes.  The specification does not further explain what the desired set points includes.  
It appears Applicant is unfamiliar with claim drafting and is directed to the claim drafting slides above.  The claims are written as 4 independent claims however are not definite alone.  For example “this process can be used to balance the pH of the irrigation water” what process?  The irrigation water lacks antecedent basis as well.  Typically claims have structural limitations that define the metes and bounds of the claims.  

In the spirit of compact prosecution, the following art is provided which based upon Applicant’s specification and drawings appears to be directly related to the inventive concept (although not claimed).  

Olesen US2019/0075741 teaches a hydroponic system where the mixed solution is stored in a plurality of reservoirs (1030) see [0033].  As best understood, Applicant’s invention pertains a hydroponic system where there are a plurality of reservoirs (smaller) that store the mixed solution over one large reservoir.  See figure 1 for example.  Olesen teaches adjusting pH (abstract).  




Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the 
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale




If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/8/22